DENY; and Opinion Filed December 31, 2015.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-01556-CV

                             IN RE ANTONIO CHAVEZ, Relator

                  Original Proceeding from the 86th Judicial District Court
                                  Kaufman County, Texas
                              Trial Court Cause No. 23284-84

                             MEMORANDUM OPINION
                            Before Justices Lang, Fillmore, and Brown
                                    Opinion by Justice Brown
       Roughly a decade ago, a jury found relator guilty of aggravated robbery and assessed

punishment at fifty years’ confinement.       See Chavez v. State, 05-05-01590-CR, 2006 WL
3505226, at *1 (Tex. App.—Dallas Dec. 6, 2006, pet. ref’d).          In this petition for writ of

mandamus, relator requests that the Court order the trial court to rule on his Motion for Bench

Warrant and Evidentiary Hearing which he states was filed August 25, 2015. Relator’s petition

is accompanied by only a minimal record that does not satisfy the requirements of rule 52.3(k)

and 52.7 of the Texas Rules of Appellate Procedure and is not certified as required by rule

52.3(j). Although these deficiencies alone constitute sufficient reason to deny mandamus relief,

in the interest of judicial economy, we address the petition.

       Mandamus relief is appropriate in a criminal case only when a relator establishes (1) that

he has no adequate remedy at law to redress his alleged harm, and (2) that what he seeks to

compel is a ministerial act, not a discretionary or judicial decision. In re Allen, 462 S.W.3d 47,
49 (Tex. Crim. App. 2015) (orig. proceeding). To demonstrate that the trial court has failed to

perform a ministerial act, a relator must show that he has a clear right to the relief sought. Id.

“A clear right to relief is shown when the facts and circumstances dictate but one rational

decision ‘under unequivocal, well-settled (i.e., from extant statutory, constitutional, or case law

sources), and clearly controlling legal principles.’” State ex rel. Weeks, 391 S.W.3d 117, 122

(Tex. Crim. App. 2013) (orig. proceeding) (citing Bowen v. Carnes, 343 S.W.3d 805, 810 (Tex.

Crim. App. 2011) (orig. proceeding)). The act requested must be “positively commanded and so

plainly prescribed under the law as to be free from doubt.” In re Allen, 462 S.W.3d at 50.

        A trial court has a ministerial duty to rule upon a properly filed and timely presented

motion, see State ex rel. Young v. Sixth Judicial Dist. Court of Appeals, 236 S.W.3d 207, 210

(Tex. Crim. App. 2007) (orig. proceeding), but it cannot be said that a motion that is filed after a

trial court has lost jurisdiction to act on the motion is either properly filed or timely presented.

The trial court’s general jurisdiction over relator’s underlying criminal case expired long ago.

See State v. Patrick, 86 S.W.3d 592, 594 (Tex. Crim. App. 2002) (consolidated appeal and orig.

proceeding) (plurality opinion) (when conviction has been affirmed on appeal and mandate

issued, general jurisdiction is not restored in trial court). The mandamus record also does not

demonstrate the existence of any pending petition for writ of habeas corpus, motion for forensic

DNA testing, motion for judgment nunc pro tunc, or any other pending matter that would vest

special jurisdiction in the trial court to consider relator’s motion. See id. Absent general or

special jurisdiction, the trial court lacks the authority to grant relator’s motion.

        The preferred and better practice, of course, is for a trial court to advise a party when the

court determines it lacks authority to take action on a motion. See In re Blanton, No. 05-15-

01412-CV, 2015 WL 9257033, at *1 (Tex. App.—Dallas Dec. 11, 2015, orig. proceeding). We

are aware of no authority, however, for the proposition that a trial court has a positive duty “so

                                                  –2–
plainly prescribed under the law as to be free from doubt” to advise a movant that the trial court

lacks authority to take any action on his motion.

        The relator’s petition does not establish that the trial court has breached a ministerial duty

in failing to rule on his Motion for Bench Warrant and Evidentiary Hearing. We deny the

petition.




                                                       /Ada Brown/
                                                       ADA BROWN
                                                       JUSTICE

151556F.P05




                                                 –3–